[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION AND OR RECTIFICATION
Motion is denied.
At the conclusion of trial, all parties were ordered to file post trial briefs setting forth proposed findings and claims of law. The defendant Marvin Mann's post trial brief filed October 24, 1991 and his supplemental brief dated November 25, 1991 made neither claim for the requested findings under this motion; nor any claims for relief sought under his counterclaim dated October 29, 1990. Accordingly, his counterclaim is deemed to have been abandoned.
The defendant Marvin Mann further failed to meet his burden of proof on his counterclaim and accordingly, judgment on the counterclaim is entered in favor of the plaintiff.
FRANK S. MEADOW, JUDGE